department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list xxkxkxkxkkxkxkx xxxkxxxxkxx xxxxxxxxxx attn legend employer m state a plan x statute p group n employees ordinance o dear this is in response to a letter dated date for a ruling concerning the federal_income_tax treatment under internal_revenue_code code sec_414 of certain contributions to plan x you have submitted the following facts and representations employer m a governmental employer is a special taxing district of state a employer m established and created plan x in accordance with the applicable statutory authority of state a you state that plan x meets the qualification requirements of sec_401 of the code the required group n employees’ contributions to plan x are currently being deducted from the group n employees’ gross wages if a municipality statute p provides that a municipality such as employer m may pick up the group n employees’ contributions required by applicable state a statute decides not to pick up the contributions the required contributions shall continue to be deducted from salary statute p further provides that if contributions are picked up they page shall be treated as employer contributions in determining tax treatment under the internal_revenue_code statute p also provides that a municipality shall continue to withhold federal and state income taxes based on these contributions until the internal_revenue_service or the federal courts rule that pursuant to sec_414 of the code these contributions shall not be included as gross_income of the group n employees until such time as they are distributed or made available the municipality shail pay these contributions from the same source of funds that is used to pay the salaries of the group n employees employer m may pick up these contributions by a reduction in the cash salary of the group n employees or by an offset against a future salary increase or by a combination of both to effectuate the pick up as provided in statute p employer m passed ordinance o on section one of ordinance o provides that in accordance with statute p employer m will pick up the group n employees’ contributions to plan x by a reduction in cash salary of the group n employees an offset against future salary increases or a combination of both section two of ordinance o states that contributions picked up by employer m in accordance with revenue rulings 1981_1_cb_255 and 1981_1_cb_255 although designated as employee contributions will be paid_by employer m in lieu of contributions by the employee and that the employee will not be given the option of choosing to receive the amounts directly instead of having them paid_by employer m to plan x participation in plan x is mandatory for all group n employees based on the aforementioned facts and representations you request the following rulings the mandatory employee contributions picked-up by employer m shall be excluded from the current gross_income of the group n employees until distributed the picked-up contributions paid_by employer m are not wages for federal_income_tax withholding purposes and federal income taxes need not be withheld on the picked-up contributions sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established bya state government or a unit political_subdivision thereof and are picked up by the employing the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ income a page until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions this issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request ordinance o satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by specifically providing that contributions to plan x although designated as group n employee contributions will be paid_by employer m that although the contributions so picked up are designated as group n employee contributions such contributions shall be treated as paid_by employer m in lieu of contributions by the group n employee in determining the tax treatment under the code and that the group n employees participating in plan x do not have any option to choose to receive the contributions so picked up directly in lieu of having them paid_by employer m to plan x for purposes of code sec_414 it is immaterial whether employer m picks up these contributions through a reduction in salary an offset against future salary increases or a combination of both accordingly we conclude with respect to ruling requests one and two that the amounts picked up by employer m on behalf of the group n employees who participate in plan x shall be treated as employer contributions and will not be includible in the group n employees’ gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in the gross_income of the group n employees or their beneficiaries in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the ae page code for federal_income_tax purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x this ruling is based on ordinance o as submitted with your correspondence dated date this ruling applies only if the effective date for the commencement of the pick up is not earlier than the later of the date ordinance o was signed by employer m or the date the pick up is put into effect the conclusions reached in this ruling are limited to the pick up treatment under code sec_414 of group n employee contributions made to plan x pursuant to statute p and ordinance o this ruling is based on the assumption that plan x meets the requirements of code sec_401 at all times relevant to this transaction no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact se t ep ra t2 at kkk sincerely signed joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437
